Citation Nr: 1111872	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  10-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982, and served with the National Guard between May 1999 and November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which granted service connection for diabetes mellitus, type II, with an initial rating of 20 percent effective September 12, 2005.  The claims file is in the jurisdiction of the North Little Rock, Arkansas VARO.  

The issue of entitlement to service connection for a left knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that although VCAA notice was provided in this case, it was provided in 2005 and therefore did not inform the Veteran of the evidence needed to establish a disability rating and effective date.  As the claim is being remanded, such notice should be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran indicated during his videoconference hearing that he began receiving Social Security Administration (SSA) disability benefits since 2003.  The Board notes that it has been resolved in various cases, essentially, that although SSA decisions are not controlling for VA purposes, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).

During his January 2011 videoconference hearing, the Veteran noted he had been on intravenous insulin for the past four to five years, and had been placed on a restricted diet.  He was unclear whether he had been told to restrict his activities, as he referred to an inability to perform activities due to his left knee.  He reported he was most recently treated for his diabetes two months prior to the January 2011 hearing, and that he received treatment at Fort Smith VA Community Based VA Outpatient Clinic (CBOC) and at the Veterans Health Care System of the Ozarks, in Fayetteville.  The claims file does not contain VA treatment records for the Veteran's diabetes mellitus.  On remand, all available pertinent VA treatment records should be obtained and added to the claims file.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the Veteran corrective VCAA notice which includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal in accordance with Dingess/Hartman.

2.  The Social Security Administration should be contacted and requested to furnish copies of any medical records pertinent to an award of disability benefits.  If medical evidence utilized in processing such claim is not available, or no claim was filed, that fact should be entered in the claims folder.

3.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for diabetes mellitus since September 2004.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

4.  The Veteran is to be afforded a VA diabetes mellitus examination to determine the degree of impairment resulting from the service connected diabetes mellitus.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Diabetes Mellitus Examination, revised on September 27, 2010.  As noted on the worksheet, for each diabetic complication manifested by the Veteran, appropriate additional worksheets are to be completed.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  Thereafter, the RO is to readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



